AFFiRM; Opinion Filed i)cceniber 5. 2012.




                                                                  In The
                                            nitrt tif Apii.a1i
                                    Fifth t1itrirt uf xzu ztt 1a11a
                                                        No. 05-1 1-00504-CR


                                  MIChAEL JOSHUA BUSCHARDT, Appellant

                                                                     V.

                                           TIlE STATE OF TEXAS, Appellee


                               On Appeal from the Criminal L)istrict Court No. 6
                                                  Dallas County, Texas
                                           Trial Court Cause No. F09-72104-X


                                          MEMORANDUM OPINION
                                     Before Justices Moseley, Fillmore, and iyers
                                             Opinion By justice Moseley

          Appellant Michael Joshua Busehardt pleaded guilty to possession with the intent to deliver

gamma hydroxybutyrate (GHB). Before entering his plea, i3usehardt filed a motion to suppress,

which the trial court denied. In a single issue on appeal, Buschardt asserts the trial court erred
                                                                                                   by
denying his motion to suppress because the police violated his Fourth Amendment rights when they

entered a hotel room he was in without a warrant.                              The background and facts of the case are

well-known to the parties; thus, we do not recite them here in detail. Because all dispositive issues




   t
   A ppellant filed a supplemental brief, which, along with the paies’ original briefs, was considered
                                                                                                       as pa of the Cou’s analysis.
are settled in law, we issue this memorandum opinion. T€x. R. App. P.47.2(a). 47A. We affirm the

trial court’s judgment.

        The only evidence presented at the hearing on Buschardt’s motion to suppress was the

testimony of Officer Fabian Hernandez of the Dallas Police Department. He testified to the

following facts. On March 20, 2009, at approximately 3:27 a.m., Hernandez received a call from

the police dispatch “regarding a person calling in saying a friend was being held against their wilt

by a few dope dealers” at the Crowne Plaza Hotel.
                                           2 The Crowne Plaza Hotel is located in an area

“known for drug dealing and prostitution,” a “high crime area.”

        Hcrnandez and another police officer went to the howl, knocked on the hotel room door

several times, and announced “police.” When no one answered, the hotel clerk retrieved a key to

the room. Heniandez was asked: “What did this [the failure ofanyone to answer the door] do to your

belief someone might be in danger or in need of                        - -   you might need to protect their lifr or avoid

serious bodily injury? Did that increase it or decrease it?” He responded: “It increases.”

       When the hotel clerk returned with the room key, the officers knocked on the door again and,

when no one answered, the howl clerk gave the key to the officers who attempted to open the door.

The door opened slightly because it also was locked from the inside; the clerk retrieved a second key.

After unlocking the second lock, the officers entered the room.

       When the officers entered the room, they announced themselves again. Appellant “came out

from the room, from the back of the room.” The officers saw a “green leafy substance in bags,




  2
       parties state in their brieth the call was anoeymous. No evidence was presented at the hearing about the identity ofthe caller.




                                                                  —2—
 scales. He had cloves on his hands, so I proceeded to tell him to sit on the chair.” Later a search

 warrant was executed,

            Hernandez answered affirmatively when asked whether he believed “that you had to act to

 protect or preserve lifi or avoid serious bodily injury” of a person being held against his will and

 when asked if he was “acting immediately in response to this situation.

            On appeal, appellant only argues the “anonymous tip was insufficient to support a reasonable

 belief that Officer llernandez needed to act immediately to protect or preserve life or avoid serious

 bodily injury.”

            When, as here, the trial court does not make findings of fact, we review the evidence in the

 light most favorable to the trial court’s ruling. See Carniouche v. State. 10 S.W.3d 323. 327—28 (Tex.

 Crim. App. 2000). We “assume that the trial court made implicit findings of fact supported in the

 record that buttress its conclusion.” Id. at 328. However, we review de novo the trial court’s

 application of the law to the facts. See id.

           The Fourth Amendment protects citizens against unreasonable searches and seizures. U.S.

C0NsT. amend. JV; Liinon v. State, 340 S.W.3d 753, 756 (Tex. Crim. App. 2011) (citing Illinois v.

Rodriguez, 497 U.S. 177, 179 (1990)). The Fourth Amendment’s protections extend to occupants

of a hotel room, see Stoner              i’.   Ca/i/din/a, 376 U.S. 483, 490 (1964), and entry into a hotel room is

a search for purposes of the Fourth Amendment, see Valtieura v. State, 310 S.W.3d 442, 448 (Tex.

Crirn. App. 2010). When the police conduct a warrantless search subject to the Fourth Amendment,

the search is presumed unreasonable unless it falls within an exception to the warrant requirement.

Linion, 340 S.W.3d at 756.



     Although no evidence was presented at the motion to suppress hearing about when the police found the GFIB, the
     3
                                                                                                                    parties’ briefs both state
the GHB was found during the search made pursuant to the search warrant.




                                                                    —j   —
        The emergency doctrine is a recognized exception to the warrant requirement, Lanevv. State,

 117 S.W.3d 854,860 (Tex. Crim App. 2003) (citing Mincev v. Arizona, 437 U.S. 385,392(1978)),

and it is the exception thc Statc argues in this case. The emergency doctrine allows a police officer

to make a warrantless entry and search when the officer has an immediate, reasonable belief that a

person within is in need ofimmediate aid and the officer must act to protect or preserve life or avoid

serious injury. id. at 861 (quoting Mincev, 437 U.S. at 392).

        We have used an objective standard of reasonableness in determining whether a
        warrantless search is justified under the Emergency Doctrine. This objective
        standard looks at the police officer’s conduct and “takes into account the facts and
        circumstances known to the police at the time ofthe search.” Furthermore, we look
        to ensure that the warrantless search is “strictly circumscribed by the exigencies
        which justify its initiation.”

Id. at 862 (internal citations omitted). The emergency doctrine is limited. It applies when police are

acting in their community caretaking role, not their crime fighting role; the officer’s   bactions
                                                                                                     [must




be] totally divorced from the detection, investigation, or acquisition    of   evidence relating to the

violation of a criminal statute.” Id.

       The evidence presented at the hearing established the police responded to an emergency

phone call reporting a person was being held against his will by drug dealers early in the morning

in a hotel room located in a high-crime area. When the officers arrived at the hotel room, their

repeated knocks on the door and “police” announcements were unanswered. Additionally, the latch

on the inside of the door was secured, indicating the room was occupied.        Even after the officers

unlocked the first lock on the door, no one came to the door. These circumstances reasonably raised

Hernandez’ suspicion of foul play.

       Viewing the uncontested evidence in the light most favorable to the trial court’s decision, a

reasonable officer could have believed that person was being held involuntarily and he immediately
                                           a




                                                -4-
needed to enter the hotel room to protect or preserve that person’s life, or to avoid serious injury to

that person .See id. at $6 The officers’       intrusion   was limited to acting as community   caretakers,


not crime fighters’, they took   flO   actions beyond determining whether a person in the room needed

immediate aid, The officers did not search the room after entering until after they obtained a search

warrant.

       Looking at the officers’ conduct and taking into account the facts and circumstances known

to the officers, we cannot conclude the trial court erred by determining the officers were justified in

making a warrantless entry into the hotel room.             Thus, the trial court did not err by denying

appellant’s motion to suppress.

       We ovcnule ippellant s sok. issue and ilfiim the tiial comt s iudgment
                                                                    /
                                                                                         4
                                                                                  .1



                                                            fMMOSELEY
                                                           JUSTlCE

Do Not Publish
TEx. R. App. p. 47
I 10504F.U05
                                    Qi”urt   tif   ipcak
                        FiftIi Dhürirt øf rxa at lattwi

                                        JUDGMENT
MICHAEL J( SHUA BUSCHARDT,                         Appeal from the Criminal District Court No.
Appellant                                          6 of Dallas County, Texas. (Tr.Ct.No. Cause
                                                   No. F09-72 1 04-X).
No. 05-Il —00504-CR                                Opinion delivered by Justice Moseley,
                                                   Justices Fillmore and Myers participating.
THE STATE OF TEXAS, Appellee

       Based on the Courts opinion of this date. the judgment of the trial court is AFHRNIED.



Judgment entered I)ccemher 5, 20 1 2.
                                                                                /

                                                                            /

                                                   JIM MOSELEY
                                                   JiST ICE